Citation Nr: 0308186	
Decision Date: 04/30/03    Archive Date: 05/06/03	

DOCKET NO.  97-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the award of VA disability 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied the benefit 
sought on appeal.  The appellant, who had service from 
January 1963 to October 1972, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  In August 1998 the Board returned the case to the RO 
for additional development.  Following completion of the 
requested development, the case was returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant enlisted for a period of four years in 
January 1963 and was eligible for complete separation in 
January 1967.

3.  The appellant received a conditional discharge in 
September 1965 to immediately reenlist for a period of six 
years. 

4.  Prior to January 1967, the appellant received two 
nonjudicial punishments and a summary court-martial for 
periods of absences without leave (AWOL).  

5.  The appellant's service between September 1965 to October 
1972 was terminated by a discharge under other than honorable 
conditions due to numerous periods of the appellant being 
AWOL and the sentence of a bad conduct discharge by a special 
court-martial.

6.  The appellant's discharge in October 1972 under other 
than honorable conditions was due to willful and persistent 
misconduct.

7.  The appellant was not insane at the time of the 
commission of any of the offenses that led to his other than 
honorable discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service 
between January 4, 1963, and October 25, 1972, is a bar to 
the award of VA disability benefits.  38 U.S.C.A. §§ 101(2), 
(18), 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.13, 3.102, 3.159, 3.360 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify claimant of relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

First, the VA has duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
administrative decision, as well as the Statement of the Case 
and Supplemental Statements of the Case issued in connection 
with the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, an April 2002 
letter from the RO to the appellant and the August 2002 
Supplemental Statement of the Case specifically notified the 
appellant of the provisions of the VCAA, including the 
division of responsibility between the VA and the appellant 
in obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
service medical records and relevant portions of the 
appellant's service personnel records have been obtained and 
are associated with the claims file.  Since no medical 
question is at issue in this appeal, no medical records were 
gathered and the appellant was not afforded a VA examination.  
The appellant presented testimony at a hearing before a 
Hearing Officer at the RO.  Lastly, in a statement from the 
appellant's representative dated in October 1996 it was 
indicated that the appellant did not have any additional 
evidence to submit.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained.  Accordingly, the 
case is ready for appellate review.

The appellant's service personnel records and information 
from the National Personnel Records Center (NPRC) show that 
the appellant enlisted on January 4, 1963, for a period of 
four years.  His original scheduled date of discharge was 
April 3, 1967.  However, on September 13, 1965, the appellant 
was discharged to immediately reenlist for a period of six 
years.  The appellant was discharged from service in October 
1972 under other than honorable conditions after receiving a 
bad conduct discharge as a sentence following a special 
court-martial in March 1972.  

The record also reflects that the appellant's March 1972 
court-martial was not the appellant's first contact with 
disciplinary authority during service, nor was it his first 
court-martial.  Between the time period of the appellant's 
initial enlistment, between January 1963 and January 1967, 
the appellant was subject to discipline on three occasions.  
In September 1963 the appellant received nonjudicial 
punishment for an unauthorized absence between September 7 to 
September 9, 1963.  In November 1966 the appellant was again 
received nonjudicial punishment for three instances of 
unauthorized absence which occurred on October 17th, 20th and 
28th, 1966, lasting for periods of 10 hours, 4 hours and 4 
days, respectively.  In December 1966 the appellant had a 
summary court-martial for an unauthorized absence from 
November 30, 1966, to December 6, 1966.  

After January 1967, the date the appellant would have 
initially been eligible for complete separation from his 
first period of enlistment, his enlisted performance record 
documents nonjudicial punishments on May 8 and June 29, 1967; 
August 12 and December 8, 1970, and January 14, 1971.  The 
record also reflects the appellant was subject to a special 
court-martial in March 1972 at which time he was confined at 
hard labor for three months; reduced to the pay grade of E1, 
and discharged from the service with a bad conduct discharge.  
The court-martial involved four instances of unauthorized 
absences.  The appellant had one final nonjudicial punishment 
after his court-martial in April 1972.  

The appellant's service medical records include a report of a 
May 1972 psychiatric evaluation for purposes of evaluating 
the appellant's suitability for further service.  Mental 
status examination disclosed there were no signs of neurosis, 
psychosis or organic brain disease.  The appellant's 
intelligence appeared to be in the average range.  Judgment 
and insight were quite rash and immature.  He was legally and 
mentally competent.  The diagnosis following the examination 
was hysterical personality.  A report of a physical 
examination performed in October 1972 in connection with the 
appellant's discharge from service showed that psychiatric 
clinical evaluation was normal.  

In a statement from the appellant dated in September 1996 he 
related that he enlisted in the Navy for six years in January 
1963 and that he reenlisted in September 1965 upon the 
recommendation of a superior in order to obtain a promotion 
and further service schooling.  The appellant relates that he 
completed the school, received a promotion and was assigned 
to a naval air station in California for about 18 months.  
The appellant stated that during this period of time his 
records were spotless because he intended to make the Navy a 
career.  The appellant then described his service duties and 
assignments between his next assignment and the date of an 
automobile accident in March 1969.  He indicated that he was 
hospitalized for approximately two years and that it was 
during this period of hospitalization that he started going 
AWOL.  The appellant explained that he went AWOL because the 
Navy would not allow him leave to visit his family and his 
concern about further surgery on both of his knees.  The 
appellant also suggested that during his hospitalization he 
was very confused and nervous, possibly due to an injury he 
received on his last duty assignment in Vietnam.  The 
appellant concluded that he did not believe he should have 
been given an other than honorable discharge because he was 
never classified as a deserter, he always returned following 
his periods of going AWOL and he had a very responsible job 
in the Navy as a deck landing officer.  

The appellant presented testimony at a hearing before a 
Hearing Officer at the RO in June 1997.  At that hearing the 
appellant offered testimony concerning his service 
enlistments and his duties and assignments during service.  
The appellant also offered testimony concerning his March 
1969 motor vehicle accident and his periods of unauthorized 
absences.  The appellant and his representative asserted that 
the appellant's period of service between January 1963 and 
September 1965, at which time he received an honorable 
discharge, should constitute service sufficient for VA 
disability benefits.  The appellant agreed that his service 
between September 1965 and September 1971 constituted a bar 
to VA benefits.  Transcript at 13.  The appellant related 
that he did not get into any trouble until 1967 and until 
that time he had a period of almost five years of a 
relatively stain free record.  

VA laws and regulations provide that if a former service 
member did not die in service, compensation is not payable 
unless a period of service on which the claim is based was 
terminated by discharge or released under condition other 
than dishonorable.  38 C.F.R. § 3.12(a) a discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12(c) & (d) is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
the committing of the offense causing such discharge or 
release.  38 C.F.R. § 3.12(b).  A discharge or release 
because of willful and persistent misconduct is considered to 
have been issued under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct, if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

In addition, a discharge to reenlist is a conditional 
discharge if it was issued during peacetime service prior to 
the date the person was eligible for an unconditional 
discharge.  38 C.F.R. § 3.13(a)(3).  Furthermore, the entire 
period of service under the circumstances stated in 38 C.F.R. 
§ 3.13(a) constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of service.  However, despite the fact that no 
unconditional discharge may have been issued, a person shall 
be considered to have been unconditionally discharged or 
released from active military, naval or air service when (1) 
the person served in active service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for discharge or 
release under conditions other than dishonorable at that time 
except for the intervening enlistment or reenlistment.  
38 C.F.R. § 3.13(c); see also 38 U.S.C.A. § 101 (18)  

Based on this record, the appellant had two periods of 
service which must be addressed.  The appellant entered 
service in January 1963 for a period of four years and was 
eligible for a complete separation in January 1967.  While 
the appellant may have reenlisted in September 1965, the 
discharge he received at that time was considered a 
conditional discharge for VA purposes since the appellant was 
not eligible for complete separation from service based on 
his initial enlistment.  The second period of service for 
consideration is between January 1967 to October 1972.  

The Board finds that the appellant's discharge from service 
in October 1972 from his second period of service between 
January 1967 and October 1972 was due to willful and 
persistent misconduct.  The appellant appears to have 
conceded that characterization of his service in his June 
1997 hearing.  In this regard, the record reflects that in 
that time the appellant had six nonjudicial punishments for 
unauthorized absences and a special court-martial for 
additional unauthorized absences, following which he was 
sentenced to a bad conduct discharge.  This record clearly 
evidences a pattern of willful and persistent misconduct 
thereby warranting the other than honorable discharge 
received in October 1972.  

With respect to the appellant's period of service between 
January 1963 and January 1967, there were three instances of 
misconduct.  Two of those instances were nonjudicial 
punishments for unauthorized absences and one was a summary 
court-martial.  While the Board acknowledges that only one of 
these instances of misconduct occurred prior to the September 
1965 reenlistment, they nevertheless all occurred prior to 
the date the appellant would have been initially eligible for 
complete separation.  Thus, willful and persistent misconduct 
is demonstrated during the appellant's first enlistment.

As for the reasons for the appellant's multiple periods of 
unauthorized absences, the appellant does not contend that he 
was insane at the time of the commission of the offenses 
which led to his other than honorable discharge.  Indeed, a 
psychiatric evaluation performed during service in May 1972 
clearly reflected that the appellant had a personality 
disorder, and there were no signs of a neurosis, psychosis or 
other brain disease.  While the appellant may have set forth 
other reasons for his periods of unauthorized absences, 
including family needs and medical problems, such reasons do 
not constitute a valid defense under 38 C.F.R. § 3.12.  

Based on this evidence, the Board finds that the appellant's 
discharge from service between January 4, 1963, and October 
25, 1972, is under conditions which are considered 
dishonorable for VA purposes.  The appellant's multiple 
periods of unauthorized absences beginning in September 1963 
and concluding in April 1972 constitute willful and 
persistent misconduct and constitute a bar to VA disability 
benefits.  Accordingly, the appeal is denied.  The 
appellant's discharge from service between January 4, 1963, 
to October 25, 1972, is a bar to VA disability benefits.  


ORDER

The character of the appellant's discharge from service for 
the period from January 4, 1963, to October 25, 1972 is a bar 
to VA disability benefits, and the appeal is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

